t c no united_states tax_court natalie w mcgee petitioner v commissioner of internal revenue respondent docket no filed date by notice_of_determination dated date r denied p’s request for relief under the equitable relief provisions of sec_6015 i r c for the taxable_year solely because p’s request was made more than years after r’s first collection activity on the account in date r withheld a dollar_figure refund p claimed on her individual federal_income_tax return to partially offset the unpaid joint liability r’s related notice of offset did not advise p of her rights to seek relief under sec_6015 i r c held the date offset was a collection action 121_tc_290 held further the commissioner is required to include with collection-related notices such as the letter sent to p informing her of the withholding of her refund for a description of taxpayers’ rights under sec_6015 i r c internal_revenue_service restructuring and reform act of rra sec_3501 publaw_105_206 112_stat_770 held further it is inequitable and an abuse_of_discretion for r to apply the 2-year limitation period of revproc_2000_15 sec_5 2000_1_cb_447 because of r’s failure to send the notice required by rra sec_3501 natalie w mcgee pro_se marshall r jones for respondent opinion goeke judge the sole matter before the court is whether it was an abuse_of_discretion for respondent to deny petitioner’s request for equitable relief from joint liability based on sec_6015 f solely because petitioner made her request more than years after respondent’s first collection activity petitioner challenges the application of the 2-year limit on sec_6015 requests imposed by revproc_2000_15 sec_5 2000_1_cb_447 when inadequate notice of collection activity was sent to her and as a result she did not become aware of her sec_6015 rights until after the 2-year period expired 1unless otherwise indicated all section references are to the internal_revenue_code currently in effect background petitioner timely filed a petition requesting a review of respondent’s denial of her request for equitable relief under sec_6015 following respondent’s denial of such relief in a notice_of_determination issued on date respondent denied relief solely because petitioner’s form_8857 request for innocent spouse relief and separation of liability and equitable relief was untimely respondent argues that the 2-year period began with the first collection activity on date at the time the petition was filed petitioner resided in birmingham alabama petitioner and her former spouse filed a joint federal_income_tax return for the return the return was dated date the return showed a joint tax_liability of dollar_figure the only payment made regarding this liability was the withholding from petitioner’s earnings as a teacher in the amount of dollar_figure leaving an unpaid liability of dollar_figure petitioner’s former spouse was a self-employed veterinarian and no estimated_tax payments were made regarding his business income the unpaid liability for and related additions to tax and interest are the source of the present dispute on date respondent withheld a dollar_figure refund petitioner claimed on her individual federal_income_tax return to partially offset the unpaid joint liability the offset at or about that time respondent sent petitioner a letter notifying her of the offset this letter was not in respondent’s administrative file and is not a part of the record but based on petitioner’s testimony and the parties’ agreement at trial this notice is consistent with a similar notice petitioner received on date neither of the notices sent to petitioner regarding the offset advised petitioner of her potential rights to relief under sec_6015 as a result petitioner was unaware of those rights until she hired an attorney in late after a problem arose with her credit rating because a notice_of_federal_tax_lien had been filed on her residence on date petitioner filed with respondent an executed form_8857 with respect to the liability discussion sec_6013 provides that married individuals who file a joint_return are jointly and severally liable for the tax arising from the return sec_6015 provides that notwithstanding sec_6013 an individual who filed a joint_return may seek relief from joint liability under three specific alternatives set forth in subsections b c and f of sec_6015 this case only involves a request for relief under subsection f which provides that the secretary may relieve an individual of joint liability if subsections b and c do not apply and if based on the facts and circumstances it is inequitable to hold the individual liable for the joint unpaid tax or deficiency respondent argues it is not necessary to use a facts and circumstances analysis in this case because petitioner’s request for relief was not submitted to respondent within years of the first collection action on the joint liability as a result respondent made no analysis of the facts and circumstances in denying petitioner’s request sec_6015 and c b provides that requests for relief under each of these two subsections must be made not later than years after the secretary has begun collection activities applicable at the time of petitioner’s request for relief revproc_2000_15 sec_5 2000_1_cb_447 provides that requests under sec_6015 must also be made within years of the first collection activity against the requesting spouse sec_6015 does not impose a limitation period respondent bases his position on revproc_2000_15 sec_5 maintaining that the offset was a collection activity however respondent also asserts that a collection- 2rev proc 2001_1_cb_447 is applicable for requests for relief under sec_6015 made before date thereafter sec_1_6015-0 through income_tax regs are operative since sec_1_6015-0 through income_tax regs are not applicable to petitioner’s request for relief we do not address the regulations here related notice was not required to be sent to petitioner because the offset only merited an accounting adjustment notice in other words respondent asserts the offset was a collection activity under the revenue_procedure but that the notice of the offset is not a collection-related notice the 2-year limitation period applicable to sec_6015 and c was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of rra sec_3201 publaw_105_206 112_stat_734 rra sec_3501 112_stat_770 required that the commissioner change collection-related notices to inform individuals subject_to joint liability of their rights to relief under sec_6015 rra sec_3501 112_stat_770 rra sec_3501 is part of the 3rra sec_3501 provides as follows sec_3501 explanation of joint_and_several_liability a in general --the secretary_of_the_treasury or the secretary’s delegate shall as soon as practicable but not later than days after the date of the enactment of this act establish procedures to clearly alert married taxpayers of their joint_and_several liabilities on all appropriate publications and instructions b right to limit liability --the procedures under subsection a shall include requirements that notice of an individual’s right to relief under sec_6015 of the internal_revenue_code_of_1986 shall be included in the statement required by sec_6227 of the omnibus taxpayer_bill_of_rights internal_revenue_service publication no and in any collection- related notices public law but was not codified however despite not being incorporated into the code rra sec_3501 has the force of law see eg 116_tc_356 n affd 293_f3d_740 5th cir 114_tc_489 affd 275_f3d_912 10th cir respondent offers inconsistent meanings of the word collection in the context of offsets as between revproc_2000_15 sec_5 and rra sec_3501 respondent argues that collection actions requiring notice only occur when the taxpayer retains a right to prevent the actual collection action from occurring however rra sec_3501 makes no such distinction and requires the commissioner to send notice regardless of the type of collection activity that is occurring the notice is not intended to preempt collection action rather it is intended to be informative congress enacted the change to collection-related notices in connection with the same statutory scheme that added the 2-year period of limitations to claims made under subsections b and c of sec_6015 s rept pincite 1998_3_cb_537 the legislative_history makes it clear that congress imposed the 2-year limitation period as part of a new statutory mechanism that also requires the commissioner to alert taxpayers to their sec_6015 rights id see also h conf rept pincite 1998_3_cb_747 in addition rra sec_3501 and the legislative_history reflect congress’s view that knowledge of the relief provisions by married taxpayers was important to the effective application of sec_6015 sec_6015 added new options for taxpayers seeking relief from joint liability see 115_tc_118 114_tc_354 the notice of the offset in this case the accounting adjustment notice did not inform petitioner of her sec_6015 rights and as a result petitioner was unaware of her rights to relief under sec_6015 until she hired counsel in late the incongruity of respondent’s position is untenable the offset was a collection action 121_tc_290 accordingly the notice of the offset was a collection-related notice and should have included the information required by rra sec_3501 respondent asserts that petitioner’s claim is nonetheless barred by the 2-year limitation period reflected in revproc_2000_15 sec_5 revproc_2000_15 supra has been cited and referenced by this court in determining whether the commissioner abused his discretion in determinations regarding sec_6015 campbell v commissioner supra pincite hall v commissioner tcmemo_2004_170 we have not previously been faced with the commissioner’s reliance on the 2-year limitation period when the commissioner took an inconsistent_position in failing to provide the collection-related notice required by rra sec_3501 in this case respondent’s treatment of the offset as a collection action coupled with his failure to send petitioner notice of her sec_6015 rights as required by rra sec_3501 resulted in petitioner’s failure to seek sec_6015 relief within years after the first collection action because she did not know of her rights the problem here is not with the language of the revenue_procedure per se but that the revenue_procedure has been interpreted in this case in a fashion inconsistent with respondent’s application of the public law and that interpretation causes a result that is inconsistent with the statutory scheme it would be inequitable if respondent could prevent review of a request for relief under sec_6015 by failing to inform petitioner of her right to relief in defiance of a congressional mandate such a result would be contrary to the very purpose of sec_6015 which is to relieve inequitable situations involving joint liabilities respondent’s administrative interpretations are given little weight when inconsistent with a statutory scheme 455_us_16 fec v democratic senatorial campaign comm 454_us_27 revproc_2000_15 sec_5 should not be applied in a manner which frustrates the legislative intent of sec_6015 and the related public law accordingly we hold that the running of the 2-year period set forth in revproc_2000_15 sec_5 was not commenced by the collection activity in date respondent’s contrary interpretation of revproc_2000_15 sec_5 is an abuse_of_discretion in rochelle v commissioner supra and smith v commissioner supra we upheld the adequacy of notices of deficiency despite their failure to state accurately the tax_court petition due_date where there was no prejudice to the taxpayers as a result of the commissioner’s failure to follow the public law the petition due dates in those cases were statutory not provided by a revenue_procedure regardless we specifically stated in rochelle that simply put this is not a case of taxpayer prejudice which congress intended to rectify rochelle v commissioner t c pincite our holding in smith relied on the lack of prejudice to the taxpayer stating where respondent failed to put the petition date on the notice and petitioners nevertheless received the notice and filed a petition 4petitioner also argues that it is inappropriate to have a strict limitations_period on sec_6015 because sec_6015 is designed to address inequitable situations because of our analysis in this case it is not necessary for us to reach this argument in a timely manner such notice was valid smith v commissioner t c pincite in the present case respondent’s failure to follow sec_3501 resulted in prejudice to petitioner by causing her to fail to realize that she had rights to relief under sec_6015 until more than years after respondent applied her refund unlike the notices of deficiency in rochelle and smith which notified the taxpayers of the 90-day period and the right to petition the tax_court the notice of offset in the present case did not give petitioner any information about her rights under sec_6015 to reflect the foregoing an appropriate order will be issued
